20-897-cv
Hassan v. Town of Brookhaven

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 15th day of December, two thousand twenty.

PRESENT:          JOSÉ A. CABRANES,
                  SUSAN L. CARNEY,
                  MICHAEL H. PARK,
                               Circuit Judges.



JOHN HASSAN,

                               Plaintiff-Appellant,                         20-897-cv

                               v.

TOWN OF BROOKHAVEN,

                               Defendant-Appellee,




FOR APPELLANT:                                            JOHN HASSAN, Pro Se, Center Moriches,
                                                          NY.

FOR APPELLEE:                                             KENNETH J. LAURI, Assistant Town
                                                          Attorney, for Annette Eaderesto, Town
                                                          Attorney, Brookhaven, NY.




                                                      1
        Appeal from a March 3, 2020 order of the United States District Court for the Eastern
District of New York (Steven I. Locke, Magistrate Judge). 1

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant John Hassan (“Hassan”), who is proceeding pro se, brought this matter
against Defendant-Appellee Town of Brookhaven (the “Town”), principally challenging the Town’s
enforcement of its Anti-Littering Law against him as well as the Town’s requirement that he submit
to a home inspection to qualify for Meals on Wheels. 2 On March 3, 2020, the U.S. District Court for
the Eastern District of New York (Steven I. Locke, Magistrate Judge) granted the Town’s motion for
summary judgment, and judgement entered on March 4, 2020. Hassan timely appealed. We assume
the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.

         We review a grant of summary judgment de novo, “resolv[ing] all ambiguities and draw[ing] all
inferences against the moving party.” 3 “Summary judgment is proper only when, construing the
evidence in the light most favorable to the non-movant, ‘there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.’” 4 We “liberally construe
pleadings and briefs submitted by pro se litigants, reading such submissions to raise the strongest
arguments they suggest,” 5 and afford these litigants “some latitude in meeting the rules governing
litigation.” 6 But “conclusory statements or mere allegations [are] not sufficient to defeat a summary
judgment motion.” 7




    1The parties agreed to submit this matter to Magistrate Judge Locke pursuant to 28 U.S.C. § 636(c),
which permits the parties to a “civil matter” to consent to the plenary authority of a magistrate judge and thus
permits the magistrate judge to enter final, directly appealable orders. See 28 U.S.C. § 636(c)(1), (3); see also
LoSacco v. City of Middletown, 71 F.3d 88, 91–92 (2d Cir. 1995).
   2 Magistrate Judge Locke liberally construed Hassan’s Second Amended Complaint as alleging claims

under the Equal Protection Clause and the Fourth Amendment, as well as a defamation claim.
    3   Garcia v. Hartford Police Dep’t, 706 F.3d 120, 126–27 (2d Cir. 2013).
    4  Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011) (quoting FED. R. CIV. P. 56(a)); see also Selevan v. N.Y.
Thruway Auth., 711 F.3d 253, 256 (2d Cir. 2013) (“A defendant is entitled to summary judgment where the
plaintiff has failed to come forth with evidence sufficient to permit a reasonable juror to return a verdict in
his or her favor on an essential element of a claim on which the plaintiff[ ] bear[s] the burden of proof.”
(alterations and internal quotation marks omitted)).
    5   McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017) (internal quotation marks omitted).
    6   Moates v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998) (citations omitted).
    7   Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002).

                                                           2
        Upon de novo review of the record on appeal and upon consideration of the arguments
advanced by the parties, for substantially the reasons set forth in the District Court’s opinion, we
conclude that Hassan did not adduce evidence creating factual disputes that would preclude
summary judgment. 8 Accordingly, because Hassan did not come forward with specific facts showing
that there were genuine issues for trial in connection with his claims, the District Court did not err in
concluding that the Town was entitled to summary judgment as a matter of law.

                                                CONCLUSION

       We have reviewed the arguments raised by Hassan on appeal and find all of them to be
without merit. 9 Accordingly, we AFFIRM the March 3, 2020 order of the District Court granting
summary judgment to the Town.


                                                               FOR THE COURT:
                                                               Catherine O’Hagan Wolfe, Clerk




    8  See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (explaining that once the
movant has met its initial burden, the party opposing summary judgment “must do more than simply show
that there is some metaphysical doubt as to the material facts . . . . [T]he nonmoving party must come
forward with specific facts showing that there is a genuine issue for trial.” (internal quotation marks and
citation omitted)).
    9 Insofar as Hassan advances additional arguments raised for the first time on appeal, we decline to
address them. Virgilio v. City of N.Y., 407 F.3d 105, 116 (2d Cir. 2005) (“In general we refrain from passing on
issues not raised below.” (internal quotation marks omitted)).

                                                         3